               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 MALCOLM J. SANDERS,

                      Petitioner,
                                                      Case No. 21-CV-229-JPS
 v.

 DYLON RADTKE, Warden of Green
 Bay Correctional Institution,                                       ORDER

                      Respondent.


       On February 20, 2021, Petitioner Malcolm J. Sanders (“Sanders”)

filed a petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254,

alleging that his continued incarceration in the custody of the State of

Wisconsin is a violation of his constitutional rights. (Docket #1). The Court

will now turn to screening the petition under Rule 4 of the Rules Governing

Section 2254 Proceedings. Rule 4 authorizes a district court to conduct an

initial screening of habeas corpus petitions and to dismiss a petition

summarily where “it plainly appears from the face of the petition. . .that the

petitioner is not entitled to relief.” The Rule provides the district court with

the power to dismiss both those petitions that do not state a claim upon

which relief may be granted and those petitions that are factually frivolous.

See Small v. Endicott, 998 F.2d 411, 414 (7th Cir. 1993). Under Rule 4, the

Court analyzes preliminary obstacles to review, such as whether the

petitioner has complied with the statute of limitations, exhausted available

state remedies, avoided procedural default, and set forth cognizable claims.

       According to Sanders’s petition and the state court docket, on March

29, 2017, Sanders was found guilty by a jury at trial for two counts of heroin



  Case 2:21-cv-00229-JPS Filed 09/13/21 Page 1 of 7 Document 4
delivery in Kenosha County Circuit Court Case No. 2016CF677. He was

sentenced on June 1, 2017, and is currently serving a seventeen-year

sentence, five years of which may be served on extended supervision. On

July 10, 2018, after several extensions, he filed an appeal. The Wisconsin

Court of Appeals affirmed the trial court’s decision on August 7, 2019. The

Wisconsin Supreme Court denied review on November 13, 2019. On

February 11, 2020, Sanders filed a petition for certiorari with the U.S.

Supreme Court, which was denied on March 30, 2020.

       As part of its Rule 4 review, the Court first considers the timeliness

of the petition. A state prisoner in custody pursuant to a state court

judgment has one year from the date “the judgment became final” to seek

federal habeas relief. 28 U.S.C. § 2244(d)(1)(A). A judgment becomes final

within the meaning of Section 2244(d)(1)(A) when all direct appeals in the

state courts are concluded followed by either the completion or denial of

certiorari proceedings in the U.S. Supreme Court, or if certiorari is not

sought, at the expiration of the ninety days allowed for filing for certiorari.

See Ray v. Clements, 700 F.3d 993, 1003 (7th Cir. 2012).

       The U.S. Supreme Court denied certiorari on March 30, 2020, which

left Sanders with one year after that date to file his habeas petition. This

petition was filed on February 20, 2021, putting it within the one-year

deadline prescribed by 28 U.S.C. § 2244(d)(1)(A). Accordingly, the petition

is timely.

       Next, the Court analyzes whether Sanders fully exhausted his state

court remedies. A district court may not address claims raised in a habeas

petition “unless the state courts have had a full and fair opportunity to

review them.” Farrell v. Lane, 939 F.2d 409, 410 (7th Cir. 1991). Accordingly,

a state prisoner is required to exhaust the remedies available in state court


                            Page 2 of 7
   Case 2:21-cv-00229-JPS Filed 09/13/21 Page 2 of 7 Document 4
before a district court will consider the merits of a federal habeas petition.

28 U.S.C. § 2254(b)(1)(A); Dressler v. McCaughtry, 238 F.3d 908, 912 (7th Cir.

2001). A petitioner exhausts his claim when he presents it to the highest

state court for a ruling on the merits. Lieberman v. Thomas, 505 F.3d 665, 669

(7th Cir. 2007) (citing Picard v. Connor, 404 U.S. 270, 275 (1971)); Perruquet v.

Briley, 390 F.3d 505, 513 (7th Cir. 2004). Once the state’s highest court has

had a full and fair opportunity to pass upon the merits of the claim, a

prisoner is not required to present it to that court again. Humphrey v. Cady,

405 U.S. 504, 516 n.18 (1972).

       Here, Sanders appears to have exhausted his state court remedies.

On August 7, 2019, the Wisconsin Court of Appeals issued an order

affirming Sanders’s convictions. The Wisconsin Court of Appeals

considered Sanders’s argument that his jury was selected in violation of the

Fourteenth Amendment’s Equal Protection Clause—specifically, that the

prosecutor did not offer a race-neutral reason for striking the only two Black

jurors from the jury panel. The Wisconsin Court of Appeals considered

whether “the prosecutor had racially discriminatory intent or purpose

behind her decision to strike these two potential jurors.” State v. Sanders,

933 N.W.2d 670, 676 (Wis. Ct. App. 2019) (citations and quotations omitted).

Using the factors set forth in State v. Lamon, 664 N.W.2d 607 (Wis. 2003) and

Batson v. Kentucky, 476 U.S. 79 (1986), the Court of Appeals considered

whether (1) there was a prima facie showing that the prosecutor used her

peremptory challenges to strike potential jurors on the basis of race;

(2) whether the prosecutor advanced a race-neutral explanation for the

strikes; and (3) whether, despite the race-neutral explanation, the defendant

met his burden in proving “purposeful discrimination.”             Sanders, 933




                            Page 3 of 7
   Case 2:21-cv-00229-JPS Filed 09/13/21 Page 3 of 7 Document 4
N.W.2d at 677 (citations omitted). The prosecutor advanced the following

reason for striking the jurors:

         Both of those individuals expressed having prior bad
         experiences with the police, and although in the end they
         indicated they could be fair, they were quite hesitant and
         seemed to express feelings based upon their personal
         experiences of not trusting law enforcement and maybe
         looking more skeptically at law enforcement testimony than
         other witnesses, and that is the reason they were struck[.]

Id. at 676. The prosecutor also struck two non-Black jurors for the

same reason.

         In evaluating whether the defendant had met his burden in

showing purposeful discrimination, the trial judge explained,

         I don’t think there is any reason for me to conclude it’s
         because they are [B]lack. It may be that derivatively they have
         had bad experiences because they are [B]lack, but they are not
         being excluded now because they are [B]lack ....

Id.
         The Court of Appeals focused its analysis on whether the defendant

carried his burden of showing a purposeful discrimination and concluded

that he had not. Id. at 678–79.

         In his habeas petition, Sanders asserts that the only two Black jurors

on the panel were excluded in violation of the Fourteenth Amendment’s

Equal Protection Clause. (Docket #1 at 3). Since the record reflects that this

is the issue that the Wisconsin Court of Appeals considered and both the

Wisconsin Supreme Court and U.S. Supreme Court declined to review, the

Court concludes that it has been fully exhausted.

         The Court will now analyze whether Sanders has procedurally

defaulted on his claim. “A habeas petitioner who has exhausted his state

court remedies without properly asserting his federal claim at each level of


                               Page 4 of 7
      Case 2:21-cv-00229-JPS Filed 09/13/21 Page 4 of 7 Document 4
state court review has procedurally defaulted that claim.” Lewis v. Sternes,

390 F.3d 1019, 1026 (7th Cir. 2004). Functionally, procedural default arises

when the petitioner either (1) failed to present his claim to the state courts

and it is clear that those courts would now hold the claim procedurally

barred, or (2) presented his claim to the state courts but the state court

dismissed the claim on an independent and adequate state procedural

ground. Perruquet, 390 F.3d at 514; Moore v. Bryant, 295 F.3d 771, 774 (7th

Cir. 2002); Chambers v. McCaughtry, 264 F.3d 732, 737–38 (7th Cir. 2001).

Neither circumstance appears to have arisen in this case, and so the Court

will not dismiss Sanders’s claim at this time on the basis of procedural

default.

       The Court concludes its Rule 4 review by screening for patently

frivolous claims in Sanders’s petition. Ray, 700 F.3d at 996 n.1. The Court

determines that Sanders’s claim is not patently frivolous.

       Accordingly,

       IT IS ORDERED that the parties shall proceed in accordance with

the following schedule:

       1.     Within thirty (30) days of entry of this Order, Respondent

shall file either an appropriate motion seeking dismissal of this action or

answer the petition, complying with Rule 5 of the Rules Governing

Section 2254 Cases, and showing cause, if any, why the writ should not

issue; and

       2.     If Respondent files an answer, then the parties should abide

by the following briefing schedule:

              a.      Petitioner shall have sixty (60) days after the filing of

       Respondent’s answer within which to file a brief in support of his

       petition, providing reasons why the writ of habeas corpus should be


                           Page 5 of 7
  Case 2:21-cv-00229-JPS Filed 09/13/21 Page 5 of 7 Document 4
       issued. Petitioner is reminded that, in accordance with 28 U.S.C. §

       2248, unless he disputes allegations made by Respondent in his

       answer or motion to dismiss, those allegations “shall be accepted as

       true except to the extent that the judge finds from the evidence that

       they are not true.”

              b.        Respondent shall file an opposition brief, with reasons

       why the writ of habeas corpus should not be issued, within sixty (60)

       days of service of Petitioner’s brief, or within one hundred twenty

       (120) days from the date of this Order if no brief is filed by Petitioner.

              c.        Petitioner may then file a reply brief, if he wishes to do

       so, within thirty (30) days after Respondent has filed a response brief.

       3.     If Respondent files a motion in lieu of an answer, then the

parties should abide by the following briefing schedule:

              a.        Petitioner shall have thirty (30) days following the

       filing of Respondent’s dispositive motion and accompanying brief

       within which to file a brief in opposition to that motion.

              b.        Respondent shall have fifteen (15) days following the

       filing of Petitioner’s opposition brief within which to file a reply

       brief, if any.

       Pursuant to Civil L.R. 7(f), the following page limitations apply:

briefs in support of or in opposition to the habeas petition or a dispositive

motion filed by Respondent must not exceed thirty pages and reply briefs

must not exceed fifteen pages, not counting any caption, cover page, table

of contents, table of authorities, and/or signature block;

       Pursuant to Rule 4 of the Rules Governing Section 2254 Cases, as well

as a Memorandum of Understanding entered into between the Wisconsin

Department of Justice and the U.S. District Clerk of Court for the Eastern


                           Page 6 of 7
  Case 2:21-cv-00229-JPS Filed 09/13/21 Page 6 of 7 Document 4
District of Wisconsin, a copy of the petition and this Order have been sent

via a Notice of Electronic Filing (“NEF”) to State of Wisconsin Respondent

through the Attorney General for the State of Wisconsin through the

Criminal Appeals Unit Director and lead secretary. The Department of

Justice will inform the Court within twenty-one (21) days from the date of

the NEF whether the Department will not accept service of process on

behalf of Respondent, the reason for not accepting service for Respondent,

and the last known address of Respondent. The Department of Justice will

provide the pleadings to a Respondent on whose behalf it has agreed to

accept service of process.

       Dated at Milwaukee, Wisconsin, this 13th day of September, 2021.

                                  BY THE COURT:




                                  J.P. Stadtmueller
                                  U.S. District Judge




                           Page 7 of 7
  Case 2:21-cv-00229-JPS Filed 09/13/21 Page 7 of 7 Document 4
